 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,              No. 2:18-cr-00134-MCE
12                   Plaintiff,
13         v.
14   TIAN TAN, et al.,
15                   Defendants.
16   UNITED STATES OF AMERICA,              No. 2:18-cr-00198-MCE
17                   Plaintiff,
18         v.
19
     DANIEL ZHU,
20
                     Defendant.
21
     UNITED STATES OF AMERICA,              No. 2:18-cr-00258-JAM
22
                     Plaintiff,
23
           v.                               RELATED CASE ORDER
24
     HEIDI PHONG, et al.,
25
                     Defendants.
26
27
28
                                            1
 1          The Court received the Notice of Related Case filed on April 6, 2019.
 2   Examination of the above-entitled criminal actions reveals that these actions are related
 3   within the meaning of Local Rule 123(a) (E.D. Cal. 1997). The actions involve the same
 4   defendant and are based on the same or similar claims, the same property transaction or
 5   event, similar questions of fact and the same questions of law and would therefore entail
 6   a substantial duplication of labor if heard by different judges. Accordingly, the
 7   assignment of the matters to the same judge is likely to effect a substantial savings of
 8   judicial effort and is also likely to be convenient for the parties.
 9          The parties should be aware that relating the cases under Local Rule 123 merely
10   has the result that both actions are assigned to the same judge; no consolidation of the
11   action is effected. Under the regular practice of this court, related cases are generally
12   assigned to the district judge and magistrate judge to whom the first filed action was
13   assigned.
14          IT IS THEREFORE ORDERED that the action denominated 2:18-cr-00258-JAM is
15   reassigned to District Judge Morrison C. England, Jr. for all further proceedings, and any
16   dates currently set in this reassigned case only are hereby VACATED. The caption on

17   documents filed in the reassigned case shall be shown as 2:18-cr-00258-MCE.
18          IT IS FURTHER ORDERED that the Clerk of the Court make appropriate
19   adjustment in the assignment of criminal cases to compensate for this reassignment.

20          IT IS SO ORDERED.
21   Dated: April 15, 2019
22
23
24
25
26
27
28
                                                     2
